DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

New Claim Objections
Claims 3, 5, 7, 8, 10-11, 14-15, and 17 are objected to because of the following informalities:  
Claim 3 recites “wherein the sports pull-up bar is cantilever” which should recite simply recite “wherein the cantilever pull-up bar”
Claim 3, line 2 recites “with the possibility of their installation” which should recite “are configured to be installed”

Claim 5, lines 2-3 recites “the possibility of stopping the” which should recite “and configured to stop”
Claim 5, line 3, the phrase “the possibility of” should be deleted.
In claim 7, line 1, the word “sports” should be deleted.
In claim 7, second to last line, the word “and” should be inserted after the comma.
In claim 8, line 4, the phrase “horizontal bar” should be replaced with the phrase “horizontal crossbar”
In claim 10, line 1, the phrase “horizontal bar” should be replaced with the phrase “horizontal crossbar”
Claim 10, lines 2-3 recites “made with the possibility of placing accessories” which should recite “configured such that the accessories can be placed”
Claim 10, last line, recites “the floor to the top” which should recite “a floor to a top.”
Claim 11, line 2, recites “pul-up” which is a misspelling of the word “pull-up.”
In claim 14, line 3, the word “fit” should be replaced with the word “fitness.”
In claim 15, the word “the” should be deleted before “order,” “pace,” and “description.”
In claim 17, line 2, the word “the” should be inserted before “doctor”
Appropriate correction is required.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1, line 7 recites the limitation “the swivel block-rollers and cable clamps.”   There is insufficient antecedent basis for this limitation in the claim.  
Claim 1, line 9 recites the limitation “the upper end.”   There is insufficient antecedent basis for this limitation in the claim.  Suggested correction is to amend the phrase to recite “an upper end.”
Claim 1, line 12 recites the limitation “the axis of rotation with the lower.”   There is insufficient antecedent basis for these limitations in the claim. Suggested correction is to amend the phrase to recite “an axis of rotation with an lower.”
Claim 1, line 14-15 recites the limitation “the end of the turner bar.”   There is insufficient antecedent basis for this limitation in the claim. Suggested correction is to amend the phrase to recite “an end of the turner bar.”
Claim 1, line 15-16 recites the limitation “a horizontal crossbar is mounted at the end of the turner bar farthest from the axis of rotation.”   It is unclear whether the “horizontal crossbar” recited in lines 14-15 is the same “horizontal bar” recited in line 13 because the claim recites that both the bar and crossbar are mounted to the end of the turner bar farthest from the axis of rotation.
the vertical guide rollers for cables is made in the form of a rail from the side facing the wall” which is replete with antecedent basis issues   Suggested correction is to amend claim 2 to recite: “comprising vertical guide rollers for cables made in the form of a rail from a side facing a wall.”
Claim 5 is replete with antecedent basis issues.  Suggested correction is to amend claim 5 to recite: “…wherein a training program, an order of exercises, an exercise pace and loading, and a description of exercises are provided to a user through a mobile device.”
	Claim 9, line 1 recites “wherein it is attached to the wall” which is indefinite and lacks antecedent basis and should recite “wherein the exerciser is attached to a wall.”
	Claim 11 recites “the length of the turner bar and the length of the cantilever pul-up bar are selected so that they allow the use of accessories between them that require a vertical arrangement” which is generally unclear and indefinite.  It is unclear of the relationship of the length of the turner bar and pull-up bar to functional limitation of the use of accessories between them in a vertical arrangement.  Presumably, the length of the turner bar and pull-up bar are in the horizontal direction.
Claim 13 recites in line 2, “The method” which lacks antecedent basis.  Suggested correction is to amend line 1 to recites “A method.”
Claim 13 recites in last two lines recite the limitation “, including, but not necessarily” which is indefinite.
Claims 15-17 each recite “the training program” or “the user training program” which lack antecedent basis.  Claims 15-17 depend from claim 13.  Nowhere in claim 13 is a training program recited.  Suggested correction is to amend the last line of claim 13 to recite “training program” after “mobile application.”



Response to Arguments
Applicant’s arguments filed on 12/03/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702. The examiner can normally be reached Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784